EXAMINER’S COMMENT 
The arguments in copy of the “THIRD PARTY OBSERVATION” provided by applicant on November 15, 2021 have already been considered.  Specifically, WO 2017/218330 discussed therein is substantially the same as US 2017/0355685 A1, which was discussed in the Reasons for Allowance mailed on August 13, 2021.  Prosecution will therefore not be reopened.  A Corrected Notice of Allowability (form PTOL-37) is attached.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system at portal.uspto.gov/pair/PublicPair.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about PAIR or the DOCX file format, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628